Citation Nr: 0942836	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-09 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1938 until 
September 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Boise, Idaho.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifest during service, 
and an organic disease of the nervous system was not manifest 
within one year of separation.  Bilateral hearing loss 
disability is not attributable to service.

2.  Tinnitus was not manifest during service, and is not 
attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2007 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and 
of the division of responsibilities between VA and a claimant 
in developing an appeal.  Moreover, the letter informed the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment have been obtained as have 
records of private medical treatment.  Furthermore, the 
Veteran was afforded a VA examination in June 2007 in which 
the examiner was provided the claims file for review, took 
down the Veteran's history, conducted diagnostic testing, and 
reached a conclusion based on her examination that is 
consistent with the record.  The examination is found to be 
adequate.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case. 
No further assistance to the appellant with the development 
of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record, including testimony provided at a January 
2008 hearing before a Decision Review Officer (DRO).  The 
Board has carefully considered such statements and concludes 
that no available outstanding evidence has been identified.  
Additionally, the Board has reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for organic diseases of the nervous system 
may be presumed if it became manifest to a degree of 10 
percent disabling during the Veteran's first year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the Veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

Where a chronic disease is shown in service, or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean, however, that any manifestation in service will 
necessarily permit service connection.  Showing chronic 
disease in service requires a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

The Veteran claims that his bilateral hearing loss disability 
and tinnitus are due to in-service exposure to noise.  While 
he has mentioned some specific trauma which he states 
occurred during active duty, he has not alleged that the 
claimed disabilities were incurred in combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application.

Bilateral Hearing Loss Disability

The Veteran's service treatment records do not reflect 
complaints or treatment referable to hearing loss.  At a 
separation examination in September 1945, whispered voice and 
spoken voice testing was 15/15 for both right and left ears 
and the Veteran was indicated to have no diseases or defects 
of the ears.

Based on the foregoing, the service treatment records show 
that no chronic hearing loss disability was incurred during 
active duty.  However, this does not in itself preclude a 
grant of service connection.  Again, service connection may 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that the Veteran's bilateral hearing loss disability is 
related to active service, for the reasons discussed below.

Following separation from active service in September 1945, 
the Veteran claimed, in a November 2007 letter to VA, that he 
began to experience a constant ringing in his ears in the 
1950s for which he began seeing a doctor between 1950 and 
1952.  The Veteran reported that he first began using hearing 
aids in 1955.

Private medical records beginning in 1986 show that the 
Veteran had a "rather quiescent" history of Ménière's 
disease with his last episode of vertigo some time in the 
1960s.  He also had slowly progressive hearing loss.  In 
January 2000, the Veteran suffered from vertigo and in 
February 2002 it was indicated that his hearing was not 
getting better despite the use of bilateral aids.

On audiological evaluation in July 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
95
90
110
LEFT
45
55
70
-
80

In May 2007, the Veteran was evaluated by a private 
physician, Dr. R.K.  To Dr. R.K., the Veteran reported an in-
service history of exposure that included an event during 
which the Veteran was standing on the torpedo deck of a Navy 
ship when the ship's guns were fired directly above his head.  
According to the report, the shockwave was so violent as to 
"[blow] the pickets right out of his shirt."  The Veteran 
also indicated that at separation no hearing examination was 
conducted, though in a March 2008 statement he clarified that 
what he meant was that no "full audiology examination" was 
conducted and the he did not recall being asked about his 
hearing.  He reported a history of significant hearing loss 
throughout his adult life.  Post-service noise exposure 
includes target shooting with ear protection.  Following an 
audiogram, Dr. R.K. diagnosed the Veteran with moderate to 
profound down sloping sensorineural hearing loss in the right 
ear and moderate to severe down sloping sensorineural loss in 
the left ear.  Ménière's disease was asymptomatic.  In June 
2007 Dr. R.K. sent a letter to VA stating that he believed 
"beyond reasonable doubt, that the noise exposure during 
[the Veteran's] Navy service contributed significantly to his 
current loss/hearing disability."

The Veteran also underwent a VA examination in June 2007 
during which the examiner reviewed the Veteran's service 
treatment records and noted that an examination at separation 
showed his hearing via whispered voice test to be 15/15.  The 
Veteran reported an exposure history that included ship's 
engines near where he slept and the firing of guns over his 
head, however he also indicated that his assignment as a 
torpedo man in the Navy was not a particularly noisy posting.  
The Veteran reported that he did not notice hearing loss in 
service.  On audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
95
110+
110
LEFT
65
70
90
95
95

Speech audiometry revealed speech recognition ability of 24 
percent in the right ear and 45 percent in the left ear.  The 
Veteran was diagnosed with moderately severe sloping to 
profound sensory neural hearing loss of the right and left 
ears.  The examiner indicated that the Veteran's current 
hearing loss was less likely than not due to active duty 
noise exposure.

In January 2008, the Veteran was given an opportunity to 
testify before a DRO in Boise, Idaho.  During his hearing, 
the Veteran indicated that his primary noise exposures while 
in service involved sleeping near to the engine room aboard 
naval ships, an incident in which a five inch ship's gun was 
fired directly over his head, and being aboard ships during 
periods of violent storms.  He indicated that "right after 
service" he found that he was unable to hear lectures 
without sitting in the front of classrooms and that he had 
difficulty hearing others when speaking to him.  He further 
stated that he did not begin wearing hearing aids until some 
time between the 50s and 70s, though he could not recall 
exactly when.

In considering the lay and medical history as detailed above 
Board notes that the Veteran is competent to give evidence 
about what he experienced.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  Moreover, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, hearing loss is capable of lay 
observation and thus the Veteran's statements constitute 
competent evidence.  The Board must now consider the 
credibility of such evidence.  Again, service treatment 
records do not reflect in-service complaints referable to 
hearing loss nor is there any in-service record of an event 
involving the Veteran being in proximity to a naval gun as it 
fired.  The Board notes inconsistencies in the Veteran's 
statements throughout the record regarding when he first was 
aware of the onset of hearing loss.  In his claim for service 
connection, the Veteran indicated that onset occurred in 
1944, however at his January 2008 hearing he stated that he 
noticed hearing loss just after service, while during a June 
2007 VA examination he claimed not to have noticed hearing 
loss in service but rather that it "sneaked up" on him 
later.  In addition to inconsistent reports of onset, the 
Board notes that the Veteran admits to not remembering being 
questioned about his hearing at separation, and yet the 
evidence clearly indicates that the Veteran was subject to 
both spoken word and whispered word testing.  We also note 
that the Veteran filed a claim for compensation in 1945.  At 
that time, he referenced an explosion but claimed flat feet.  
He did not claim service connection for hearing loss or 
tinnitus.  His silence when otherwise affirmatively speaking 
constitutes negative evidence.  Given these inconsistencies 
in the record, the Board finds that the Veteran is a poor 
historian.  Accordingly, the Veteran's statements are of 
limited probative value in establishing continuity of 
symptomatology.  Based upon the findings at separation of 
15/15 hearing, the Veteran's failure to claim compensation 
for hearing loss in 1945 when claiming another disability, 
and his inconsistent reports as to onset, we find that the 
Veteran's testimony regarding chronicity and continuity to be 
not credible.


In this case the Board is presented with competing competent 
evidence regarding the etiology of the Veteran's bilateral 
hearing loss disability.  After reviewing statements of 
etiology from Dr. R.K. and the VA examiner, we find the 
opinion offered by the VA examiner to be of more probative 
value.  In so finding, we note that in reaching her 
conclusion, the VA examiner had access to the Veteran's 
service treatment records and indicated that she reviewed 
such records.  These records include pertinent, objective 
evidence that allowed the examiner to reach a reasoned 
opinion.  In contrast, Dr. R.K. did not indicate that service 
treatment records, or other records contemporaneous to the 
Veteran's service, were reviewed.  Accordingly, Dr. R.K. 
based his opinion on history reported by the Veteran who, as 
the record shows, is a poor historian with regard to 
symptomatology of hearing loss, and thus his opinion of the 
etiology of the Veteran's bilateral hearing loss is of little 
probative value.  We specifically note that the history 
provided to the examiner by the Veteran was that he had 
noticeable hearing loss at the time of discharge.  Such 
history is inconsistent with the 15/15 testing results 
recorded at separation and inconsistent with the Veteran's 
report that he did not notice hearing loss during service.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Tinnitus

The Veteran's service treatment records do not reflect 
complaints or treatment referable to tinnitus.  At a 
separation examination in September 1945, whispered voice and 
spoken voice testing was 15/15 for both right and left ears 
and the Veteran was indicated to have no diseases or defects 
of the ears.

Based on the foregoing, the service treatment records show 
that at separation the Veteran had no disease or defects of 
the ears.   However, this does not in itself preclude a grant 
of service connection.  Again, service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
the Veteran's tinnitus is related to active service, for the 
reasons discussed below.

As indicated above, following separation from active service 
in September 1945, the Veteran claims to have begun 
experiencing a constant ringing in his ears in the 1950s for 
which he began seeing a doctor between 1950 and 1952.  In a 
June 2007 statement, the Veteran claimed that he "had always 
had the ringing in [his] ears but it got worse during the 
1950s."

A private medical record from 1986 show that the Veteran had 
a history of Ménière's disease with his last episode of 
vertigo some time in the 1960s.  In July 2001 and May 2007 
the Veteran underwent private audiological evaluations, 
however tinnitus was not mentioned during either and in his 
June 2007 letter, in spite of stating that hearing loss was 
attributable to service, Dr. R.K. made no statement regarding 
the Veteran's tinnitus.

In June 2007 the Veteran underwent a VA examination during 
which he reported that tinnitus began following dizzy spells 
and diagnosis of Ménière's disease in 1960.  The examiner 
concluded that tinnitus is less likely than not due to active 
duty noise exposure.

During his January 2008 hearing before a DRO, the Veteran 
stated that he experienced tinnitus in-service but that he 
did not report this as there was no doctor aboard the ships 
he was stationed on.

In considering the lay and medical history as detailed above 
Board notes that the Veteran is competent to give evidence 
about what he experienced.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  Moreover, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, tinnitus is capable of lay observation 
and thus the Veteran's statements constitute competent 
evidence.  The Board must now consider the credibility of 
such evidence.  Service treatment records do not reflect in-
service complaints referable to tinnitus.  Additionally, the 
Veteran has been inconsistent in his statements with regard 
to the date of onset of tinnitus.  We note that in June 2007 
the Veteran reported to a VA examiner that ringing began 
following an instance of Ménière's disease in 1960, but in 
statements made in January 2008, June 2007 and March 2007 he 
endorsed an in-service onset.  We further note other factual 
inconsistencies discussed in the preceding section 
particularly regarding the fact that the Veteran admits to 
not remembering the administration of an audiological 
evaluation at separation.  Given these inconsistencies in the 
record, the Board finds that the Veteran is a poor historian.  
Accordingly, the Veteran's statements are of limited 
probative value in establishing chronicity or continuity of 
symptomatology.  See above discussion in Hearing Loss 
section.

In conclusion, the competent medical evidence of record 
indicates that the Veteran's tinnitus is less likely than not 
due to active duty noise exposure.  The preponderance of the 
evidence is against the claim, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).




ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


